Citation Nr: 1000197	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-09 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1990 to 
January 1994 and from August 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.  The Veteran 
testified at a Board hearing at the RO in October 2009.  The 
Board notes that the Veteran submitted additional evidence 
after receiving the statement of the case; however, the 
Veteran waived RO consideration of this evidence during his 
October 2009 hearing.  As such, the Board has considered the 
new evidence in the following decision.


FINDING OF FACT

The Veteran's chronic cervical strain and cervical disc 
degeneration are causally related to his active service. 


CONCLUSION OF LAW

Cervical spine disability, described as chronic cervical 
strain and cervical disc degeneration, was incurred in the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for a cervical spine disability.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent regarding any 
complaints, treatment, or diagnoses of a cervical spine 
disability.  Service treatment records do show that the 
Veteran was involved in a motor vehicle accident in June 2003 
during which the veteran was a passenger in a Hum-V that 
rolled over.  During the accident the Veteran sustained 
injuries to his thumb and his head.  Although the medical 
records fail to show any complaints of neck pain, the Veteran 
testified in an October 2009 hearing that the reason for the 
omission was the focus on his other injuries for which he 
required surgery and painkillers.  The Veteran also noted 
that he believed his neck pain would resolve on its own, but 
rather that it increased in severity over the years.  The 
Veteran was discharged as the result of a medical evaluation 
board in May 2004 due to the severity of his thumb 
disability.  The Board failed to address any other medical 
issues at that time.  

The Board notes at this point that service connection has 
already been established for other disability resulting from 
the June 2003 accident.  The only question before the Board 
at this point is whether service connection for cervical 
spine disability is also warranted.  

Post-service, the Veteran received a general medical VA 
examination to address other claimed disabilities in October 
2004, only a few months after his discharge from service.  At 
that time the examiner noted pain and limitation of motion of 
the cervical spine; however, the examiner did not provide a 
diagnosis or nexus opinion, as the issue of a cervical spine 
disability was not being addressed.  

Post-service records show treatment for a cervical spine 
disability from January 2006 through April 2006.  These 
records include an orthopaedic evaluation and an MRI.  In an 
April 2006 report, Clark S. Metzger, M.D. reports that x-ray 
and MRI studies reveal, among other things, chronic cervical 
strain and cervical disc degeneration.  A fusion at C3 and C4 
was also noted, but determined to be congenital.  Service 
connection is not available for congenital defects.  38 
C.F.R. § 3.303.  However, the question remains whether the 
reported chronic cervical strain and cervical disc 
degeneration are related to the inservice accident. 

In December 2006, the Veteran attended a pain management 
clinic regarding his cervical spine pain.  After the 
examination, the examiner described the Veteran as a pleasant 
but unfortunately 36-year-old gentleman status post motor 
vehicle accident resulting in chronic cervical facet 
syndrome.  

In October 2009, the Veteran submitted a letter addressing 
the origin of his cervical disability from the same 
orthopaedic doctor who treated him in April 2006.  The 
examiner noted that the Veteran had no neck pain prior to the 
2003 motor vehicle accident.  He also noted that the Veteran 
has been worked up for this by local pain management 
physicians and is continuing to undergo treatment for it.  
The examiner reported radiographic findings of early disc 
degeneration at C5, C6 with early foraminal stenosis.  The 
examiner concluded that given the Veteran's lack of 
symptomatology before the accident and the continued 
symptomatology uninterrupted since the accident, he considers 
the accident to be the reason for his current neck problem.  

The Board finds that entitlement to service connection for a 
cervical spine disability is warranted.  The record contains 
evidence of a significant motor vehicle accident while in 
service, which resulted in a head injury.  The Veteran has 
testified that he has experienced pain and discomfort 
continuously since the accident.  The Board finds the 
Veteran's testimony in this regard to be credible.  Further, 
a VA examiner found pain and limitation of motion within 
months of the Veteran's discharge.  Finally, a pain 
management doctor and an orthopaedic doctor both concluded 
that the Veteran's current cervical spine disability was due 
to the Veteran's in-service disability.  The orthopaedic 
examiner addressed radiographic findings and included a 
rationale in his opinion.  As such, the Board finds that the 
evidence shows an injury while in service and a chronic 
disability resulting from that injury with continuity of 
symptomatology.  38 C.F.R. § 3.303.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
(2008).  The Board notes that an RO letter dated November 
2006 informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations.


ORDER

Entitlement to service connection for cervical spine 
disability, described as chronic cervical strain and cervical 
disc degeneration, is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


